DETAILED ACTION

	Claims 1-7 and 9-20 are allowed over the prior art of record.

	
REASONS FOR ALLOWANCE

	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	Heng et al. (2014/0280363) teaches Methods, machines, and stored instructions are provided for determining hierarchical paths to nodes based on stored information about the nodes. A node analyzer analyzes a hierarchy to create mappings that represent the hierarchy. The mappings may include a "parent mapping" that maps selected-level nodes to parent nodes of the selected-level nodes, and a "path mapping" that maps a plurality of nodes other than the selected-level nodes to a plurality of paths, within the hierarchy, to the plurality of nodes. A path module then determines path(s) to specified node(s) at least in part by mapping the specified node(s) to particular parent node(s) of the specified node(s) using the parent mapping. The path module also maps the particular parent node(s) to particular path(s) using the path mapping. The information from the path and parent mappings may be assembled to form path(s) within the hierarchy to the specified node(s). (See Abstract).

	Simitsis et al. (2011/0209149) teaches Computer-based methods, computer-readable storage media and computer systems are provided for optimizing integration flow (See Abstract).

	Hobbs (2007/0162489) teaches techniques for drawing mapping lines between source and target objects. A main view is displayed that shows one or more source objects, one or more target objects, and zero or more mappings between the one or more source objects and the one or more target objects, wherein a mapping line represents each mapping. Input that modifies the main view is received. In response to receiving the input, the mapping lines are sorted with a mapping strategy, and the mapping lines are drawn based on the mapping strategy. (See Abstract).


	However, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claims 1 filed on 02/07/2022. Claims 2-7 and 9-20 are also allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449